DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/17/2021 has been entered.

Response to Arguments 
Applicant’s arguments and amendments filed on 02/17/2021, with respect to claims 1-25 have been fully considered. As to the rejection with prior arts, applicant’s arguments are persuasive. Due to the current amendment to the claims, the rejections under 35 U.S.C. 112(b) have been withdrawn. However, upon further consideration, the currently amended claims raise new issues which are discussed with the applicant’s representative during an examiner initiated interview. To overcome the possible rejection under 35 U.S.C. 112 (b), examiner proposes amendments to the claims which are disclosed in the following “Examiner’s Amendment” section. Therefore, the rejections and objections addressed in the previous office action has been withdrawn, and with examiner amendment, claims 1-25 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Ali Mireshghi on 02/25/2021.
The examiner's amendments are as follows:
22.    (Currently amended) A method, comprising:
obtaining pressure sensor data from a pressure sensor of a portable electronic device, the pressure sensor comprising a resistive element on a semiconductor die;
heating the pressure sensor with the heating element; 
detecting, by a temperature sensor of the portable electronic device, a change in a temperature of the pressure sensor;
operating a temperature control element, responsive to detecting the change in the temperature, wherein operating the temperature control element comprises controlling a rate of change of the temperature of the pressure sensor; and
determining exercise data for a user of the portable electronic device by identifying a change in elevation indicated by the obtained pressure sensor data.

Allowable Subject Matter
Claims 1-25 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a portable electronic device, comprising, in combination with the other recited elements, a pressure sensor comprising a resistive element on a semiconductor die; obtain pressure sensor data from 

With regard to Claim 17, the prior arts of the record do not teach or fairly suggest a portable electronic device, comprising, in combination with the other recited elements, a pressure sensing element comprising a resistive element on a semiconductor die; a heating element integrated with the pressure sensing element; and processing circuitry configured to obtain pressure sensor data and determine exercise data for a user of the portable electronic device by identifying a change in elevation based on the obtained pressure sensor data.

With regard to Claim 22, the prior arts of the record do not teach or fairly suggest a method, the method comprising, in combination with the other recited steps, the pressure sensor comprising a resistive element on a semiconductor die; heating the pressure sensor with the heating element; determining exercise data for a user of the portable electronic device by identifying a change in elevation indicated by the obtained pressure sensor data.
Claims 2-16, 18-21 and 23-25 are allowed by virtue of their dependence from Claims 1, 17 and 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861